Case 2:20-cv-02051-FLA-MAR Document 29 Filed 04/01/21 Page 1 of 1 Page ID #:691


                                                                    JS-6



                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION



  JOHN CHRISTOPHER BROWN,                Case No. CV 20-02051-FLA (M"3)

           Petitioner,                   JUDGMENT

              v.

  JOSIE GASTELO,

           Respondent.



       Pursuant to the Order Summarily Dismissing Petition,
       IT IS HEREBY ADJUDGED that this action is dismissed.



  Date: April 1, 2021                     ___________________________
                                          FERNANDO L. AENLLE-ROCHA
                                          United States District Judge
